Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butland et al. (U.S. Patent No. 5,440,318).
Butland, in figures 6, 21 and 23, discloses:
Claim 1: A mechanical tilt mounting system for a base station antenna, comprising: an antenna (5, fig. 6); a fixed pivot (41, fig. 6) configured to connect the antenna directly to a support structure (40, fig. 6) at a first location on the support structure, the antenna being rotatable about the fixed pivot to change the angle of inclination of the antenna, the support structure comprising a pole, tower, or other raised structure (col. 6, lns, 21-23; since housing 40 is disclosed as being mounted to a building or tower, it is interpreted as a “raised structure”); an adjustable control arm (figs. 21 and 23) comprising a turnbuckle assembly (209, fig. 21) having a first end (205, fig. 21) connected to the antenna and a second end (204, fig. 21) configured to connect directly to the support structure at a second location on the support structure that is spaced apart from the first location, wherein adjustment of the turnbuckle assembly rotates the antenna about the fixed pivot (fig. 23).
Claim 4: wherein the turnbuckle assembly comprises a first threaded member (206) defining the first end and a second threaded member (207) defining the second end, wherein one of the first threaded member and the second threaded member is a left-hand thread and the other one of the first threaded member and the second threaded member is a right-hand thread.
Claim 5: wherein the first threaded member and the second threaded member threadably engage a frame (208) such that rotation of the frame causes both of the first threaded member and the second threaded member to be simultaneously extended from or retracted into the frame.

Allowable Subject Matter
Claims 2, 3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 11-20 are allowed.

Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive.
On page 10 of the Remarks, Applicant contends, “Butland specifically states that the housing 40 is ‘mounted to a building or tower or vertical pipe etc by means of brackets 42.’ (Butland, col. 6, lines 21-23.) Because the panel antenna 5 is mounted to the housing 40, the antenna 5 is not directly mounted to a building or tower or vertical pipe.” 
In response, the claim recites that the support structure comprises an “other raised structure.” This is broad enough that is reads on the housing 40 itself.  Under this interpretation, Butland discloses “a fixed pivot configured to connect the antenna directly to a support structure … and a second end configured to connect directly to the support structure,” as recited in independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/          Primary Examiner, Art Unit 2845